Citation Nr: 1401639	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-25 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury, to include a headache disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to July 1971.  The Veteran performed additional service in the National Guard, retiring at the rank of master sergeant in 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2011 Informal Hearing Presentation.  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  

In September 2012, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of a traumatic brain injury.  Service treatment records document that the Veteran was exposed to a loud explosion during service in October 1968, at which time he suffered hearing damage, headaches, and dizziness.  

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  

In the September 2012 Board Remand, the Board noted that lay statements from the Veteran's friends, received in October 2011, were referenced in a November 2011 rating decision, but were not associated with the claims file.  The RO was instructed to associate these lay statements with the paper or electronic claims files.  It does not appear that any action was taken to associate these lay statements with the claims file.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand is necessary to obtain these lay statements and associate them with the claims file.

In a March 2013 letter, the Veteran referred to his letter dated February 21, 2013 in which he explained "where [VA] had gone wrong in {VA's] investigation."  This letter is also not in the paper or electronic claims files and may be relevant to the issue on appeal.  A request to the Veteran for a copy of this letter is necessary.  

Furthermore, the Veteran has been diagnosed with an unspecified headache disorder.  See October 2012 VA examination.  As noted previously, the Veteran suffered from documented headaches during service after being exposed to the loud explosion.  See October 1968 treatment note, November 1968 treatment note.  Although afforded a VA examination for headaches in October 2012, but the copy of the examination report in the file is incomplete and, to date, the VA has not obtained a medical opinion regarding the nature and etiology of the Veteran's headaches.  A remand is necessary to obtain a complete copy of the October 2012 Disability Benefits Questionnaire for Headaches and a medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the lay statements from T.F. and E.B. received in October 2011 and referenced in the November 2011 rating decision.  

If this evidence cannot be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record.

2.  Request from the Veteran another copy of his letter dated February 21, 2013 and associate any document received with the claims file.  

3.  Obtain a complete copy and an addendum opinion to the October 2012 VA examination for headaches.  

If the original examiner is no longer available, another equally qualified examiner should provide the additional information.  If an additional examination is necessary in order to provide the opinion, such examination should be scheduled and conducted. 

a)  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current headaches are causally or etiologically due to service, to include the documented exposure to an explosion during service in October 1968 and subsequent headaches and ear injuries.  

b)  In reaching his or her determination, the examiner should review, consider, and discuss the Veteran's documented exposure to an explosion during service with subsequent injuries, the Veteran's assertions of continuity of symptoms since the explosion during service, and the June 2010 private physician's statement.  A rationale for any conclusion reached must be provided.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above, the RO/AMC should review the expanded record, and determine if the benefits sought can be granted.  If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

